Title: Thomas Appleton to Thomas Jefferson, 20 October 1816
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Sir
            Leghorn 20th October 1816.
          
          I have shipp’d on board the Brig Saucy-Jack, Capt: Humphrys for charleston. S. Carolina—two Cases containing together 87. bottles of Ama wine, which I hope you will find greatly to your Satisfaction.—By the brig Othello Capt: Gladding, & who Sail’d 10 days Since, I wrote you very fully on various Subjects; and especially Relating to the Statue, which I am directed to have sculptur’d, for the State of North-Carolina.—at the Same time, I inclos’d your little account for the wines Sent, which you will percieve exactly balanc’d by the two Cases now Sent.—I have written Gov: miller in relation to the attitude of the Statue, which mr Canova Strongly urges should be in a Sitting-posture, considering the lowness of the Senate-chamber, & the place for which it is intended.—I have also greatly Recommended to the Governor, that the figures in basso-relievo on the piedestal, should represent some great traits in the life
			 of the General, instead of the fabulous Goddesses of antiquity which he has Sent me for this purpose.—I inclos’d you, likewise, copies of the letters of mr Canova.—I frequently see mrs mazzei & her daughter, who appear desirous of withdrawing their money from the u.S. in order to put it at interest in this country.—
          
            I shall only now renew the expressions of my great respect & esteem
            Th: Appleton
          
        